UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 January 10, 2011 Date of Report (date of earliest event reported) THE BUCKLE, INC. (Exact name of Registrant as specified in its charter) Nebraska 001-12951 47-0366193 (State or other jurisdiction of (Commission (I.R.S. Employer incorporation or organization) File Number) Identification No.) 2407 West 24th Street, Kearney, Nebraska 68845-4915 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(308) 236-8491 (Former name, former address and former fiscal year if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS ITEM 7.01. Regulation FD Disclosure ITEM 9.01(d) Financial Statements and Exhibits SIGNATURES EXHIBIT INDEX EXHIBIT 99.1 ITEM 7.01.Regulation FD Disclosure The following information is furnished pursuant to Item 7.01, “Regulation FD Disclosure.”The Buckle, Inc. is scheduled to present at the Cowen and Company 9th Annual Consumer Conference at The Westin New York at Times Square on Monday, January 10, 2011, at 2:30 p.m. EST.The Company will be represented at the conference by Dennis Nelson, President and Chief Executive Officer. During its presentation, the Company will review past financial performance and provide a general overview of the Company and its approach to business.The Company’s presentation will be posted in two files on the Company’s web site as soon as administratively possible following the Company’s live presentation. One file will contain the narrative and a second file will contain the visual presentation. The Company announced its participation in the conference in a press release dated January 6, 2011.The full text of the press release is furnished as Exhibit 99.1 to this report. ITEM 9.01(d).Financial Statements and Exhibits Exhibit 99.1Press Release Dated January 6, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. The Buckle, Inc. Date:January 10, 2011 By:/s/ KAREN B. RHOADS Name:Karen B. Rhoads Title:Vice President of Finance, Treasurer, and Chief Financial Officer EXHIBIT INDEX Exhibit 99.1Press Release Dated January 6, 2011
